Case 0:19-cv-62591-BB Document 13 Entered on FLSD Docket 11/20/2019 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION
CASE NO. 19-CV-62591-BLOOM/VALLE

EGLISE BAPTISTE BETHANIE DE FT.
LAUDERDALE, INC., etc., et al.,

Plaintiffs,
Vv.

THE SEMINOLE TRIBE OF FLORIDA,

 

et al.,

Defendants.
/
PLAINTIFFS’ RESPONSE IN OPPOSITION TO THE
MOTION OF DEFENDANT THE SEMINOLE TRIBE OF
FLORIDA TO DISMISS: TRIBAL SOVEREIGN IMMUNITY

(Fla. Bar No. 133162)

I INTRODUCTION

On November 14, 2019, Defendant The Seminole Tribe Of Florida (“SemTribe”)
moved pursuant to Rule 12(b)(1), Federal Rules of Civil Procedure, to dismiss the complaint
in the above styled civil action on the basis of SemTribe’s claimed tribal sovereign immunity
from suit and liability. [ECF 8] Because the judge-made doctrine of tribal sovereign
immunity should not be extended to the extraordinary and outrageous facts of this case,
Plaintiffs Eglise Baptiste Bethanie De Ft. Lauderdale, Inc. (“Eglise Baptiste”) and Andy

Saint-Remy (“Saint-Remy”) request that SemTribe’s dismissal motion be denied.
Case 0:19-cv-62591-BB Document 13 Entered on FLSD Docket 11/20/2019 Page 2 of 10

Il THE FACTS
In their complaint in this civil action, Plaintiffs in pertinent part allege:

2. Eglise Baptiste is a Florida not-for-profit corporation and
conducts business as a Haitian Baptist Church, which is
affiliated with the Southern Baptist Convention and adheres to
the congregationalist mode of Christian church governance. Its
principal place of business is located at 2200 N.W. 12" Avenue,
Fort Lauderdale, Florida 33311. Eglise Baptiste possesses fee
simple title to the approximately ten (10) acres of improved (by
a church structure) real property commonly known by the
foregoing address and bearing Tax Identification Number 4942-
28-32-0010 (“the Church Property”). The Church Property is
situated outside the geographical boundaries of SemTribe’s
reservation in Hollywood, Florida.

3 [Andy Saint-Remy] is a citizen and resident of Broward
County, Florida, and is not subject to any legal disabilities. He
is the President and a Director and a member of Eglise Baptiste.

4. SemTribe is an Indian tribe which has been recognized by the
United States Department of the Interior pursuant to 25 U.S.C.
§ 5123. The Supreme Court of the United States has
characterized the several Indian tribes, such as SemTribe, as
“dependent domestic sovereigns”. SemTribe owns and
maintains an Indian reservation in Hollywood, Florida, the
geographical boundaries of which are demarcated in an aerial
map, a copy of which is attached hereto as Exhibit “A” and the
contents of which are incorporated herein by reference.
SemTribe is governed by a Tribal Counsel, which is established
by the Constitution And Bylaws of SemTribe, a copy of which
is attached hereto as Exhibit “B” and the contents of which are
incorporated herein by reference. The Seminole Police
Department (“the SPD”) is an agency of SemTribe and operates
under the supervision of the Tribal Council. By engaging in the
conduct set forth in § 12 of this Verified Complaint, SemTribe
has waived its sovereign immunity from civil suit from, and
liability in damages to, Eglise Baptiste and AS-R.
Case 0:19-cv-62591-BB Document 13 Entered on FLSD Docket 11/20/2019 Page 3 of 10

5. [Aida Auguste] is a citizen and resident of Broward County,
Florida. She is not subject to any legal disabilities.

* * * * * * * *

9. Prior to his death on July 26, 2014, the Pastor of Eglise
Baptise was the Rev. Usler Auguste (“Pastor Auguste”). Since
then, the Board of Directors of Eglise Baptiste and A-Auguste
(the widow of Pastor Auguste) have contended for the
leadership of Eglise Baptiste.

10. On Sunday, September 22, 2019, a meeting of the
congregation of Eglise Baptiste was called for the purpose of
approving a process for the selection and installation of a
successor to the late Pastor Auguste. Despite the peacemaking
efforts of a mediator assigned to Eglise Baptiste by an affiliate
of the Southern Baptist Convention, the September 22, 2019,
congregational meeting devolved into a pushing, shoving and
punching affair between the supporters of the Board of Directors
and the supporters of A-Auguste. The Fort Lauderdale Police
Department was summoned and its officers helped to restore
order.

11. Eglise Baptiste, on September 24, 2019, filed a civil action
for declaratory and injunctive relief against A-August in the
Circuit Civil Division, Seventeenth Circuit Court, Broward
County, Florida, which came to be styled Eglise Baptiste
Bethanie De Ft. Lauderdale, Inc. v. Aida Auguste, Case No.
CACE-19-19270 (4) (“Case No. 19-19270"). Undersigned
counsel in this action for Eglise Baptiste and AS-R commenced
and continues to represent Eglise Baptiste in Case No. 19-
19270. From the inception of Case No. 19-19270, the electronic
service list for that civil action has included Attorney Edward
Scott Golden (FBN 330442).

12. On Sunday morning, September 29, 2019, Eglise Baptiste
conducted its weekly Sabbath services in the structure located
on the Church Property. While those services were in progress,
A-Auguste and her adherents, accompanied by six (6) armed
(with handguns) individuals wearing SPD uniforms, without
judicial authorization (a) entered the Church Property, (b)

3
Case 0:19-cv-62591-BB Document 13 Entered on FLSD Docket 11/20/2019 Page 4 of 10

expelled all the worshipers, (c) changed the locks to the doors
of the structure located on the Church Property, (d) seized the
business records of Eglise Baptiste and (e) locked the gates to
the Church Property.
13. A-Auguste and her supporters continue wrongfully to
possess the real and personal property of Eglise Baptiste. In
Case No. 19-19270, Eglise Baptiste has filed a Verified First
Amended Complaint against A-Auguste and her adherents
seeking to regain possession of the personal and real property
belonging to Eglise Baptiste.
I] THE QUESTION PRESENTED
Is SemTribe insulated from this suit under the doctrine of tribal sovereign immunity?
Plaintiffs respectfully urge that the foregoing question be answered in the negative and
SemTribe’s dismissal motion be denied.
IV DISCUSSION
A. Michigan v. Bay Mills Indian Community
In Michigan v. Bay Mills Indian Community, 572 U.S. 782, 134 S. Ct. 2024 (2014),
the State of Michigan brought suit to enjoin an Indian tribe from operating a casino on land
located outside its reservation that it had purchased with earnings from a congressionally
established land trust. The U.S. District Court for the Western District of Michigan granted
a preliminary injunction, but the U.S. Court of Appeals for the Sixth Circuit vacated the
injunction and remanded on the basis of the tribe’s sovereign immunity. The U.S. Supreme

Court granted Michigan’s certiorari petition and, in a 5-4 decision, affirmed the judgment of

the Court of Appeals. Justice Kagan’s majority opinion declared:
Case 0:19-cv-62591-BB Document 13 Entered on FLSD Docket 11/20/2019 Page 5 of 10

The question in this case is whether tribal sovereign immunity
bars Michigan’s suit against the Bay Mills Indian Community
for operating a casino outside Indian lands. We hold that
immunity protects Bay Mills from this legal action. Congress
has not abrogated tribal sovereign immunity from a State’s suit
to enjoin gaming off a reservation or other Indian lands. And
we decline to revisit our prior decisions holding that, absent
such an abrogation (or a waiver), Indian tribes have immunity
even when a suit arises from off-reservation commercial
activity. Michigan must therefore resort to other mechanisms,
including legal actions against the responsible individuals, to
resolve this dispute. (Emphasis supplied)

572 U.S. at 785, 134 S. Ct. at 2028.
Footnote 8 to Justice Kagan’s majority opinion observed:

Adhering to stare decisis is particularly appropriate here given
that the State, as we have shown, has many alternative remedies:
It has no need to sue the Tribe to right the wrong it alleges...
We need not consider whether the situation would be different
if no alternative remedies were available. We have never, for
example, specifically addressed (nor, so far as we are aware,
has Congress) whether immunity should apply in the ordinary
way if a tort victim, or other plaintiff who has not chosen to deal
with a tribe, has no alternative way to obtain relief for off-
reservation commercial conduct. The argument that such cases
would present a “special justification” for abandoning precedent
is not before us. Arizona v. Rumsey, 467 U.S. 203, 212 (1984).
(Emphasis supplied)

572 U.S. at 799, 134 S. Ct. at 2036.
The gist of Justice Thomas’s dissenting opinion (in which Justices Scalia, Ginsburg
and Alito joined) follows:
In Kiowa Tribe of Oklahoma v. Manufacturing Technologies,

Inc., 523 U.S. 751, 118 S. Ct. 1700 (1998), this Court extended
the judge-made doctrine of tribal sovereign immunity to bar

5
Case 0:19-cv-62591-BB Document 13 Entered on FLSD Docket 11/20/2019 Page 6 of 10

suits arising out of an Indian tribe’s commercial activities
conducted outside its territory. That was error. Such an
expansion of tribal immunity is unsupported by any rationale for
that doctrine, inconsistent with the limits on tribal sovereignty,
and an affront to state sovereignty.
572 U.S. at 814, 134 S. Ct. at 2045.
Because it is impossible to characterize SemTribe’s September 29, 2019, assault on
Eglise Baptiste’s property and its worshipers as a “commercial activity”, this case cries out
for the “special justification” referred to in Footnote 8, supra.
B. Wilkes v. PCI Gaming Authority.
In Wilkes v. PCI Gaming Authority, __ So.3d_, 2017 WL 4385738 (Ala. 2017),
cert. denied Poarch Bank of Creek Indians v. Wilkes, __U.S._, 139 S. Ct. 2739 (2019),
a motorist and passenger brought a civil action against a drunken truck driver and the driver’s
employer, a casino and hotel owned by an Indian tribe, raising negligence and wantonness
claims and seeking compensation for injuries sustained in a head-on collision eight miles
away from the casino and hotel. The Alabama State Trial Court entered summary judgment
for the defendants on the basis of tribal sovereign immunity and the plaintiffs appealed.
The Supreme Court of Alabama reversed. Chief Justice Stewart’s opinion observed:
In light of the fact that the Supreme Court of the United States
has expressly acknowledged that it has never applied tribal
sovereign immunity in a situation such as this, we decline to
extend the doctrine beyond the circumstances to which that
Court itself has applied it; accordingly, we hold that the doctrine
of tribal sovereign immunity affords the tribal defendants no

protection from the claims asserted by Wilkes and Russell. As
Justice Stevens aptly explained in his dissent in Kiowa, a

6
Case 0:19-cv-62591-BB Document 13 Entered on FLSD Docket 11/20/2019 Page 7 of 10

contrary holding would be contrary to the interests of justice,
especially inasmuch as the tort victims in this case had no
opportunity to negotiate with the tribal defendants for a waiver
of immunity. See, Kiowa, 523 US. at 766, 118 S. Ct. 1700
(Stevens, J., dissenting) (“[T[he rule [set forth by the majority]
is unjust. This is especially so with respect to tort victims who
have no opportunity to negotiate for a waiver of sovereign
immunity, yet nothing in the Court’s reasoning limits the rule to
lawsuits arising out of voluntary contractual relationships.
Governments, like individuals, should pay their debts and should
be held accountable for their unlawful, injurious conduct.”).

Wilkes and Russell did not voluntarily choose to engage in a
transaction with the tribal defendants; rather, they were merely
traveling on the public roads of this State when they were
injured in an automobile accident involving- and, by all
accounts, caused by- a Wind Creek-Wetumpka employee
driving a Wind Creek-Wetumpka vehicle. Thus, to the extent
the Bay Mills Court buttressed its decision affording tribal
sovereign immunity to tribes with regard to claims stemming
from a tribe’s commercial activities by reasoning that plaintiffs
could “bargain for a waiver of immunity” beforehand, 572 U.S.
at 796, 134S. Ct. at 2035, that rationale has no application to the
tort claims asserted by Wilkes and Russell. Moreover, for the
reasons explained by Justice Thomas in his dissent in Bay Mills,
we likewise conclude that none of the other rationales offered by
the majority in Bay Mills as support for continuing to apply the
doctrine of tribal sovereign immunity to tribes’ off-reservation
commercial activities sufficiently outweigh the interests of
justice so as to merit extending that doctrine to shield tribes
from tort claims asserted by individuals who have no personal
or commercial relationship to the tribe. See, Bay Mills, 572 U.S.
at 813-830, 134 S. Ct. at 2045-55 (Thomas, J., dissenting)
(explaining that the doctrine of tribal sovereign immunity as
articulated by the Supreme Court in Kiowa lacks “substantive
justification” and the majority’s reasons for continuing to
uphold the doctrine- deference to Congress, stare decisis, etc.-
are insufficient in light of that lack of a justification, and the
“unfairness and conflict it has engendered”).
Case 0:19-cv-62591-BB Document 13 Entered on FLSD Docket 11/20/2019 Page 8 of 10

__ So.3dat__, 2017 WL 4385738, *4.
C. Harrison v. PCI Gaming Authority
In Harrison v. PCI Gaming Authority, 251 So. 3d 24 (Ala. 2017), the Alabama State
Trial Court dismissed a wrongful death claim against the Poarch Bank of Creek Indians on
the basis of tribal sovereign immunity. On appeal, the Supreme Court of Alabama reversed.
The Alabama Supreme Court reviewed the United States Supreme Court’s decisions in
Kiowa and Bay Mills, supra, and reasoned:
Reflecting the concerns expressed above, and in the interest of
justice, this Court today in the case of Wilkes, supra, declines to
extend the doctrine of tribal immunity to actions in tort, in which
the plaintiff has no opportunity to bargain for a waiver and no
other avenue for relief. Based on the foregoing and on our
holding in Wilkes, we similarly conclude that the judgment
entered by the trial court in the present case- extending to the
tribal defendants immunity from responsibility for the life-
ending injuries to Benjamin allegedly caused by their negligent
or wanton serving of alcohol to a visibly intoxicated person- is
due to be reversed...
251 So. 3d at 33.
V ARGUMENT
In this civil action, SemTribe should not be protected by the tribal sovereign immunity
doctrine because:
(1) on Sunday, September 29, 2019, SemTribe’s uniformed and armed police

officers traveled more than 11 miles from the Hollywood Indian Reservation (“Indian

country”) to Eglise Baptiste’s real property in Fort Lauderdale, Florida (“non-Indian
Case 0:19-cv-62591-BB Document 13 Entered on FLSD Docket 11/20/2019 Page 9 of 10

country”);

(2) prior to Sunday, September 29, 2019, Eglise Baptiste and Saint-Remy had
not had an opportunity to negotiate with SemTribe for a waiver of SemTribe’s tribal
sovereign immunity; and

(3) other than through this civil action, Eglise Baptiste and Saint-Remy have
no means by which to secure monetary compensation for SemTribe’s infringement of
Plaintiffs’ rights, privileges and immunities under Federal and Florida law.

VI CONCLUSION
SemTribe’s motion to dismiss the complaint should be denied.

Respectfully submitted,

METSCHLAW, P.A.

Attorneys for Eglise Baptiste and Saint-
Remy

20801 Biscayne Blvd., Ste. 300

Aventura, FL 33180-1423

Ferepnone: (305) 792-2540

 

 

LAWRENCE R. METSCH
FBN 133162

CERTIFICATE OF SERVICE
I hereby certify that, using the District Court’s C iF facility, true copies of the

foregoing response have been electronically served thigh! ay of November, 2019, on:

9
Case 0:19-cv-62591-BB Document 13 Entered on FLSD Docket 11/20/2019 Page 10 of 10

Mark D. Schellhase, Esq.

GrayRobinson, P.A.

225 NE Mizner Boulevard

Suite 500

Boca Raton, FL 33432

E-Mail: mark.schellhase@gray-robinson.com
E-Mail: ingrid.reichel@gray-robinson.com

 

Mark C. Johnson, Esq.
Abdul-Sumi Dalal, Esq.
Johnson|Dalal

111 N. Pine Island Road, Suite 103
Plantation, FL 33324

E-Mail: MJ @JohnsonDalal.com
E-Mail: JT7@Johnson|Dalal.com

 

 

LAWRENCE R. METSCH

10
